UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------x
                                       :
UNITED STATES OF AMERICA               :
                                       :
          -against-                    :                          ORDER
                                       :
                                       :
Clyde Hall                             :
                                       :                   21-cr-290
                                       :                         Docket #
---------------------------------------x




Mary Kay Vyskocil                , DISTRICT JUDGE:
         Judge's Name

The C.J.A. attorney assigned to this case

Robert Baum                           is hereby ordered substituted
         Attorney's Name

and the representation of the defendant in the above captioned

matter is assigned to      Anthony Strazza                   .

                                    Attorney's Name


                                                      SO ORDERED.




                                       UNITED STATES DISTRICT JUDGE


Dated:      May 13, 2021


            New York, New York
